Title: To George Washington from Lieutenant Charles Pond, 19 June 1776
From: Pond, Charles
To: Washington, George



Sloop Schuyler fire Island [N.Y.] June 19th 1776

I have the Pleasure of Informing His Excellency of our taking two Prises one A Ship of 250 Tons Burthen the Sloop 35 Tons Bound to Sandy hook the Ship from Glasgow with one Compy of the 42d Regt Who was taken by one of Admiral Hopkins’s fleet who took the Soldiers on Board & Sent the Ship for Rhode Island Soon after was Taken by the Cerberus Frigate & Sent her under Convoy of the Above Sd Sloop for Sandy hook. Remaining on Board the Ship 5 Commission’d officers with 2 Ladies & 4 Privates, Prisoners Total 20.
Stores on Board the Ship Crawford 13 tierces of Beef 11 Do of Pork, 3000 Wt of Bread 4 Puncheons of Rum, 100 barrels of Coal, 10 firkins of Butter 1 Cask of Cheese.
On Board the Sloop 15 Cask of Molasses 2 Chests of Dry Goods 1 Tierce & 1 Barrel of Cags of Powder 1 Case of flints, Some Salt Petre.

The Ship is part of the way In the Inlet but at Present is Aground Pray Send Direction About the Prisoners as I am Short handed.

Charles Pond Capt:

